 GURABO LACE MILLS, INC.Gurabo Lace Mills, Inc. and Union General de Tra-bajadores de Puerto Rico. Case 24-CA-4219November 12, 1982DECISION AND ORDERBY MEMBERS FANNING, ZIMMERMAN, ANDHUNTEROn March 19, 1981, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.The Administrative Law Judge found and weagree that Respondent violated Section 8(aX3) byissuing final written warnings to employees AnaDiaz and Isdoria Gomez to dissuade them fromparticipating in union activities. We disagree, how-ever, with the Administrative Law Judge's findingthat Respondent violated Section 8(aX3) by issuinga final written warning to employee Octavio Ro-driguez.The essential facts are as follows:Rodriguez played a significant role in the orga-nizing campaign at Respondent's facility. He was aunion adherent and discussed the Union with theemployees on his shift. In May 19791 Rodriguezcontacted the Union and obtained authorizationcards. Some of these cards were distributed to theemployees on the first shift and others were givento employee Paniagua to be distributed among theemployees on the second shift. Rodriguez collectedthe signed cards from the employees on his shift.At the representation election which took place onJuly 17 Rodriguez acted as an observer for theUnion.On September 15, 1979, the following warningwas issued to Rodriguez:FINAL WRITTEN WARNINGTo: OCTAVIO RODRIGUEZIt has come to my attention that duringworking time you have been leaving the knit-ting department almost daily and going overto the area of the mill where Ana Diaz and Is-All dates hereinafter are 1979 unless otherwise specified.265 NLRB No. 44doria Gomez work. When you go over thereyou have been engaging in social conversationwith these two girls and as such they have notbeen performing their work so that they canbe responsive to you.This is the first time that this matter hascome to my attention in view of my recent ab-sence from the plant. However, I want toinform you that as a supervisor your mainduty is to be present at all working times inthe knitting department and to perform yourbasic duties there. Your continued and dailyabsences from this area, which have occurredalmost daily for the past two months, mustcease immediately.If you refuse to perform your job properly Iwill have no other choice but to dischargeyou.This warning letter was presented to Rodriguezon September 18, by Gerald Scher, Respondent'spresident, in Scher's office. After reading the letterRodriguez declared it was a lie and refused to signit. Rodriguez was then told to return to work.The Administrative Law Judge found that thewarning was issued because of Rodriguez' activitiesin support of the Union and therefore was eitherviolative of Section 8(aX3) and (1) or Section8(aXl) depending on whether Rodriguez is an em-ployee or supervisor. He noted that the Board pre-viously held that Rodriguez was a supervisor in arepresentation case involving these parties.- Al-though such representation decisions are normallyaccorded "persuasive relevance and a kind of ad-ministrative comity"s the Administrative LawJudge rejected any reliance on the decision on theground that the hearing in the representation casewas "tainted" because Respondent's purpose in is-suing final written warnings to Rodriguez, Gomez,and Diaz in September was in part to keep Rodri-guez from possibly obtaining an agreement fromGomez and Diaz to testify on his behalf at thehearing to be held on Respondent's objection tothe representation election, where Rodriguez'status would be examined. We disagree.' 249 NLRB 658 (1910)' Ser.-U-sSame Ic., 234 NLRB 1143. 1144, (1978), in which the Boardfollowed the court in AHubmaWd Cblohi Worken 4f trima [Sqo-more Shirt Comeyl v. N.LR.R, 365 P.2d 891 (D.C Cir. 1966) Thecout, while holding that the supervisory isue raised in the representa-tion coe could be reliigpted in a unrelated subsequent unfair laborpractice proceedin& noted, at 905 that "Itihe findings of the Regional Di-rector may be corded 'permuive relvance' a kind of administrativecomity, aiding the (Administrative Law Judge] and the Board in reachingjust decisions subject however to power of reconsidetion both on therecord already made and in light of any additional evidence that the [Ad-ministrative Law Judge] finds material to a proper resolution of theissue."355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile it is true that the warnings were issued 2days after Respondent received notice that a repre-sentation hearing would be held, there is nothingmore in the record to support the AdministrativeLaw Judge's finding that the warnings were issuedfor the purpose of influencing the outcome of thescheduled hearing rather than in retaliation for theemployees' union activities. The timing of thewarnings, standing alone, is insufficient evidence ofsuch unlawful purpose. Accordingly, we find thatthe hearing in the representation case was not taint-ed.We, therefore, deem it proper to consider therecord and decision in the representation case aswell as the evidence presented in this case in deter-mining Rodriguez' status. Indeed, we shall accordpersuasive relevance to the representation decisionin view of the fact that a more complete record onthe supervisory issue was made at the representa-tion hearing than at the hearing in this case. In therepresentation case, Respondent adduced testimonyfrom five unit employees. Here, Respondent re-fused to call witnesses on this issue and the onlyextended testimony on Rodriguez' status was ad-duced from Leonard Edelson who acted as therepresentative for Respondent.In its representation case decision the Boardfound that:Rodriguez is responsible for the daily assign-ment of jobs to day-shift employees, assists em-ployees when problems arise, makes necessaryreassignments if an employee fails to show oneither the day or night shift, and adjusts em-ployee grievances. Further, since Esposito [thegeneral manager] is at the plant only 2 days aweek and as he is unable to converse in Span-ish, the day-to-day management of the plant isnecessarily handled at least in large part byRodriguez. He is also immediately involved inthe hiring process. As Esposito has no com-mand of Spanish, Rodriguez interviews theprospective employees and, at a minimum,heavy reliance is placed on his recommenda-tions concerning hiring. Also, in at least oneinstance-that involving Jesus Rivera-Rodri-guez, after learning the Employer needed an-other employee, offered Rivera a job at a spec-ified wage and Rivera accepted and went towork for the [Respondent] without prior clear-ance from Scher or Esposito. In view of theforegoing-and there is additional record evi-dence supporting the same result-we find thatRodriguez has the authority responsibly todirect employees, to hire and transfer them,and to adjust their grievances. [249 NLRB at658-659.]We find no evidence in this case to warrant adifferent determination. The Administrative LawJudge's finding that Rodriguez was an employeeprimarily rested on the following factors: Esposito,the general manager, was in charge of the day shiftand came to the plant every day; Rodriguez didnot hire employees; and while at various times Ro-driguez, as an experienced employee, provided as-sistance to other less experienced employees, he didnot make work assignments or settle grievances.These findings are not greatly at odds with those inthe representation case.Specifically, with respect to Esposito's presencein the plant, the Administrative Law Judge con-ceded that the subject was not directly addressed.Instead, the Administrative Law Judge concludedthat Esposito was present more than 2 days a weekbecause Esposito testified he had seen Rodrigueztalking to employees Diaz and Gomez as many as 9times a day, every day. However, it should benoted that Esposito also testified that he could nottestify how many days he had seen these conversa-tions occur. This testimony therefore lacks suffi-cient clarity to override the direct testimony in therepresentation case that Esposito was at the plantonly 2 days a week. Further, the AdministrativeLaw Judge found, as did the Board, that Espositospoke no English. Therefore the Board's finding re-mains uncontroverted that due to this deficiencythe day-to-day management of the plant is neces-sarily handled at least in part by Rodriguez. Con-cerning the determination that Rodriguez did nohiring, the Administrative Law Judge noted thatRodriguez specifically denied hiring anyone andthat Respondent failed to produce rank-to-file wit-nesses to testify otherwise. He also noted that Ro-driguez admitted advising an employee of an open-ing but that the record was not clear as to whohired him.We believe that the fuller record in the represen-tation case is a more reliable basis for deciding thequestion of Rodriguez' authority to hire. Indeed,Rodriguez' testimony in this case supports, in part,the finding in the representation case that he didhire at least one employee. Thus, the Administra-tive Law Judge noted that Rodriguez admittedwriting a letter advising one individual of an open-ing, that the individual was hired, but the recordwas not clear as to who hired him. In addition, theAdministrative Law Judge found, as did the Boardin the representation case, that Rodriguez regularlyassisted Esposito in interviewing applicants for em-ployment because Esposito did not speak Spanish.In these circumstances, we adhere to our findingsin the representation case proceeding that Rodri-guez effectively directed the activities of the day-356 GURABO LACE MILLS, INC.shift employees; that his recommendations werehighly influential in Respondent's choice of job ap-plicants; and that in one case, he hired an employeeon his own initiative. Accordingly, we reaffirm ourconclusion in that case that Rodriguez was a super-visor.Since a supervisor is not protected under the Actfrom discipline for engaging in unit or concertedactivity,4the issuing of the final written warningletter to Rodriguez is not a violation of Section8(a)(3), albeit similar letters issued to Diaz andGomez did violate this section of the Act.Relying on Board Decisions such as DR W Cor-poration d/b/a Brothers Three Cabinets, 248 NLRB828 (1980), the Administrative Law Judge alterna-tively found that, even if Rodriguez were a super-visor, Respondent's warning to him was part of anintegral pattern of conduct designed to interferewith the employees' Section 7 rights in violation ofSection 8(a)(1) of the Act. In its recent decision inParker-Robb Chevrolet, Inc., 262 NLRB 402 (1982),the Board disavowed the "integral pattern of con-duct rationale" as the basis for finding a violationof Section 8(a)(1). Applying the rationale of thatcase, we find that Respondent's warning letter toRodriguez did not violate Section 8(a)(1) of theAct.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law7:"7. By issuing final written warnings to employ-ees Ana Diaz and Isdoria Gomez, in order to pre-vent them from participating in union activities orsuspected union activities, Respondent engaged inunfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Gurabo Lace Mills, Inc., Gurabo, Puerto Rico, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder,5as so modified:4 See, e.g., Stop and Go Foods, Inc., 246 NLRB 1076 (1979); L d SEnterprises, Inc., 245 NLRB 1123 (1979).5 In his recommended Order the Administrative Law Judge inadvert-ently neglected to order Respondent to cease and desist from violatingthe Act "in any other manner" although this broad cease-and-desist lan-guage was included in his notice. The Board held in Hickmott Foods Inc.,242 NLRB 1357 (1979), that this broad language is warranted only incases where "a respondent is shown to have a proclivity to violate theAct, or has engaged in such egregious or widespread misconduct as todemonstrate a general disregard for the employees' fundamental statutory1. Add the following as paragraph l(h):"(h) In any like or related manner interferingwith, restraining, or coercing its employees in ac-tivities on behalf of a labor organization protectedby Section 7 of the Act."2. Substitute the following for paragraph 2(d):"(d) Remove from the personnel files of AnaDiaz and Isdoria Gomez the warning notices issuedto them on September 18, 1979."3. Substitute the attached notice for that of theAdministrative Law Judge.rights." Considering Respondent's unfair labor practices in light of thisstandard, we conclude that a broad order is not appropriate in this case.Accordingly, we shall order Respondent to cease and desist from violat-ing the Act in "any like or related manner."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.In recognition of these rights we hereby notifyour employees that:WE WILL NOT threaten employees with dis-charge for voting for Union General De Tra-bajadores de Puerto Rico.WE WILL NOT create the impression thatunion activities of employees are under sur-veillance.WE WILL NOT warn or direct employees torefrain from giving assistance and support tothe Union or threaten said employees with dis-charge for so doing.WE WILL NOT lay off employees because oftheir union activities.WE WILL NOT reduce hours of employmentof employees because of their union activities.357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT transfer employees to less de-sirable shifts because of their union activities.WE WILL NOT issue final written warningsto employees in order to prevent employeesfrom participating in union activities or sus-pected union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themby Section 7 of the Act.WE WILL NOT discourage membership inUnion General De Trabajadores de PuertoRico or any other labor organization by discri-minatorily discharging any of our employeesor discriminating in any other manner with re-spect to their hire or tenure of employment orany term or condition of employment.WE WILL offer to Jesus Paniagua immediateand full reinstatement to his former positionor, if such position no longer exists, to a sub-stantially equivalent position, without preju-dice to his seniority or other rights and privi-leges previously enjoyed, and WE WILL makehim whole for any loss of pay he may havesuffered as a result of his layoff.WE WILL restore to Jesus Paniagua thehours of employment normally made availableto him prior to his discriminatory layoff andmake him whole for any loss of pay he mayhave suffered as a result of the reduction in hishours following his reinstatement.WE WILL transfer Miguel Hernandez to thefirst (day) shift.WE WILL remove from the personnel files ofAna Diaz and Isdoria Gomez the warning no-tices issued to them on September 18, 1979.All our employees are free to become or remain,or refrain from becoming or remaining, members ofa labor organization.GURABO LACE MILLS, INC.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge: Thiscase was heard before me on May 5, 6, and 7, 1980, atHato Rey, Puerto Rico. The charge was filed on Sep-tember 25, 1979,1 by Union General de Trabajadores dePuerto Rico,2herein called the Union. The complaintissued November 16, alleging that Gurabo Lace Mills,Inc., herein called Respondent, violated Section 8(aXI)and (3) of the National Labor Relations Act, as amend-ed. More particularly, the complaint alleges that Re-spondent violated Section 8(aXl) and (3) by suspending' All dates are in 1979 unless otherwise indicated.·The name or the Union appears as corrected at the hearing.employee Jesus Paniagua and reinstating him with lessemployment than he had previously received and wouldnormally have received; transferring employee MiguelHernandez to a less desirable work shift than he previ-ously had been assigned to; and issuing final written dis-ciplinary warnings to Ana Diaz, Isdoria Gomez, and Oc-tavio Rodriguez because said employees joined and as-sisted the Union, and engaged in other concerted activityfor the purpose of collective bargaining and mutual aidand protection. The complaint further alleges that Re-spondent independently violated Section 8(aX1) of theAct by interrogating an employee concerning said em-ployee's membership in, activities on behalf of, and sym-pathy for the Union; impliedly threatening the same em-ployee with discharge of employees who voted for theUnion in a Board-conducted election; creating the im-pression3upon the same employee that employee unionactivities were under surveillance by Respondent; andwarning and directing an employee to refrain fromgiving assistance or support to the Union and threateningsaid employee with discharge and other reprisals if hecontinued to give assistance and support to the Union.All parties were represented at the hearing and wereafforded full opportunity to be heard and to present evi-dence and argument. Respondent filed a brief. Upon theentire record, my observation of the demeanor of thewitnesses, and after giving due consideration to the Gen-eral Counsel's oral argument and Respondent's brief, Imake the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, is engaged in themanufacture of knitted lace products in the city ofGurabo, Commonwealth of Puerto Rico. During theyear inmediately preceding issuance of the complaint,Respondent, in the course and conduct of its business,purchased and caused to be transported and delivered toits place of business in Gurabo, Puerto Rico, goods andmaterials valued in excess of S50,000. Of these goods andmaterials, in excess of S50,000 worth were transportedand delivered to Gumbo, Puerto Rico, directly frompoints located outside of Puerto Rico. The complaint al-leges, the answer admits, and I find that Respondent isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II. THE LABOR ORGANiZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. ALLEGED UNFAIR LABOR PRACTICESFactsIn May 1979 Respondent's plant became the object ofan organizing campaign. At that time, Octavio Rodri-' A second similar allegation was withdrawn at the hearing.358 GURABO LACE MILLS, INC.guez, one of Respondent's employees,4contacted JuanEliza Colon, an organizer for the Union, and obtainedfrom him union representation cards to be distributedamong the employees. He, himself, distributed some ofthese cards among the employees on the first shift, talkedto them about the Union, then talked to and gave addi-tional cards to Jesus Paniagua, a second-shift employee,for further distribution among other second-shift employ-ees. Subsequently, Rodriguez collected the signed cardsfrom those employees to whom he had distributed them.One of the day-shift employees who signed a union au-thorization card given to him by Rodriguez was MiguelHernandez. He, like the others, returned the signed cardto Rodriguez. Paniagua gave authorization cards to twoof his night-shift coworkersswho filled them out, signedthem, and returned them to Paniagua. Paniagua eventual-ly returned these cards to Rodriguez. Paniagua alsosigned a card himself and returned it to Rodriguez.On June I the Union filed a petition with the RegionalOffice of the Board to represent Respondent's employ-ees.6On June 7 a notice of hearing issued and a hearingwas conducted on June 11. At this hearing, the subjectof supervision, and therefore eligibility to vote, was dis-cussed. Gerald Scher, Respondent's president, JosephEsposito, Respondent's plant manager, and Octavio Ro-driguez testified at the hearing. At the end of the hearingit was agreed that everyone employed at Respondent'splant could vote except Esposito. The Decision and Di-rection of Election issued on June 20 and the electionwas scheduled for July 17.Some time in June, according to Miguel Hernandez,while the two were standing at the entrance to the plantdiscussing other matters, Esposito interrupted the con-versation to ask Hernandez' opinion of the Union.7When Hernandez replied that he did not know muchabout it and had nothing to say to him, the subject wasdropped.During the second week in July, about a week beforethe election, Hernandez was at his machine when Espo-sito once again brought up the subject of the Union. Hetold Hernandez that the boss had a list of names of thepeople who were going to vote for the Union and thatwhen the election was over these people would be sus-pended or laid off. 8On July 17 the election took place in accordance withthe Decision and Direction of Election. Rodriguez wasthe observer on behalf of the Union and employeeRamon Montanez was the observer on behalf of Re-' This individual was found by the Board to have been, at the time ofthe organizing campaign, a supervisor within the meaning of the NationalLabor Relations Act. Gurabo Lace Mills Inc., 249 NLRB 658 (1980). Onthe facts before me, discussed infra, I shall find otherwise.' Gamaliel Diaz Hernandez and Francisco Solivan Sanchez.I Case 24-RC-6328.7 This incident which, as noted above, occurred in June was not al-leged in the complaint as a violation. Interrogation is alleged to have oc-curred during the second week of July (para. 5(a)). The record, however,reveals no evidence of interrogation in July. If the June incident is meantto be the basis for allegation 5(a), I find that it is not sufficient for me toconclude that Respondent coercively interrogated its employee in viola-tion of the Act. Genova Express Lines. Inc., and Genova Transport, Inc.,245 NLRB 229 (1979).s As noted earlier, Esposito denied talking to any employees concern-ing their union activities or sympathies. Hernandez is credited.spondent. Rodriguez' vote was challenged on groundsthat he was a supervisor. The tally of ballots showedthat of 14 ballots cast, 7 were in favor of Petitioner, 6were cast against the Union and Rodriguez' vote, beingchallenged, could be determinative.The day after the election, July 18, when Jesus Pania-gua, the employee who had distributed union cardsamong night-shift employees, arrived at the plant tobegin work, Esposito told him, "You don't have any-more work. You're laid off. Go collect."9Paniagua re-quested "a paper to take to unemployment" but Espositorefused to give him such a paper and told him to havethe unemployment office call the factory.'0Paniaguathen requested that when he picked up his check onThursday, payday, for the previous week, that Respond-ent have the extra 2 days' pay (for July 16 and 17) therefor him to pick up as well, so that he need not have tomake a special trip to the plant for the purpose of pick-ing up the additional money owed to him. Esposito re-fused this convenience and told Paniagua that he wouldhave to wait until the following week to pick up theextra 2 days' pay. Paniagua pointedly advised Espositothat for him, Paniagua, not to get angry, Esposito shouldhave the check ready, in safekeeping, when he arrived.That Thursday, when Paniagua arrived to pick up hischeck, Esposito had 2 days' additional wages for him topick up in cash.Respondent admits that, on the date after the election,it laid off Jesus Paniagua. Esposito testified that, at thattime, he told Paniagua he was being laid off becauseLeonard Edelson, part owner and officer in the Compa-ny, had called him and told him to shut down some ofthe production machines, Paniagua's machines in particu-lar," I because they were not needed at the moment. Thecall was received, according to Esposito, on July 17. Hefurther testified that, since Paniagua was the last employ-ee hired, he would have to be the first one laid off underthe circumstances. Esposito testified that he told this toPaniagua and further informed him that, when he neededhim, he would call him.Edelson testified that he had "advised Gurabo to stopsix machines because we were slowing down and I didnot want a lot of additional inventory this year with thetalk of recession, inflation and shortages of yarn."Edelson testified further that in the past the Companywould close goods out when it was slow but he decidedto change this policy. Respondent had a reduction, ac-cording to Edelson, of approximately one-third when itlaid off Paniagua from the second shift. Edelson stated9 According to Paniagua, no reason was given to him by Esposito forhis layoff. Esposito admitted during the hearing that he had told a Boardagent that he had not been present when Paniagua was laid off but thatthe reason for the layoff was that business was slow. I credit Paniagua'sdescription of the layoff incident.'0 Esposito testified that Respondent never gives such letters; that thepractice is for the employees to go to the Labor Department, apparentlyto file a claim, and for the Labor Department to contact the Respondentconcerning the matter. Nevertheless, Esposito testified, in this case hegave Paniagua the requested letter at a later time.l Through testimony adduced later through Esposito, it becamenclear the the six machines which were shut down included some whichhad and others which had not been assigned to Paniagua. Edelson testi-fied that he ordered six machines shut down, not necessarily Paniagua's.359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Paniagua was the individual chosen for layoff be-cause he had been the last person hired. Edelson volun-teered that Respondent laid off Paniagua at the time itdid, right after the election, because he did not want todo it prior to the election since he was concerned that itmight be considered illegal or might "taint the election."On July 20 Respondent filed Objections to ConductAffecting the Results of the Representation Election.The Region subsequently investigated both the objec-tions and the challenged ballot and thereafter, on Sep-tember 13, issued and served upon the parties a Supple-mental Decision, Order, and Notice of Hearing in whichhe dismissed three of Respondent's four objections andreserved ruling on the remaining objection pending afinal determination of Rodriguez' status by the Board.This issue, which had been raised by means of Respond-ent's challenge to Rodrirquez' ballot, was ordered to beresolved through a hearing scheduled for October 18.On September 15,'2 2 days after the Supplemental De-cision, Order, and Notice of Hearing issued and wasserved on the parties advising them that the question ofRodriguez' supervisory status would be the subject of ahearing, the following warning was issued to Rodriguez:FINAL WRITTEN WARNINGTo: OCTAVIO RODRIGUEZIt has come to my attention that during workingtime you have been leaving the knitting departmentalmost daily and going over to the area of the millwhere Ana Diaz and Isdoria Gomez work. Whenyou go over there you have been engaging in socialconversation with these two girls and as such theyhave not been performing their work so that theycan be responsive to you. 13This is the first time that this matter has come tomy attention in view of my recent absence from theplant. However, I want to inform you that as super-visor'4your main duty is to be present at all work-ing times in the knitting department and to performyour basic duties there. Your continued and dailyabsences from this area, which have occurredalmost daily for the past two months, must cease in-mediately.If you refuse to perform your job properly I willhave no other choice but to discharge you.The warning was signed by Joseph Esposito and wit-nessed by Ramon Montanez. Is12 Though the warning was dated September 15, it was not actuallydelivered to Rodriguez until 3 days later. The September 15 date is im-portant, however, because it shows the timing relationship between thereceipt of the Supplemental Decision and the decision to issue the warn-ings.t Emphasis supplied.L4 Ibid.Ad Ramon Montanez served as Respondent's observer at the represen-tation election and challenged Rodriguez' ballot on grounds that he was asupervisor, allegedly at the instruction of Respondent's attorney. It is in-teresting to note that following the October hearing, Montanez was re-warded by being given Rodriguez' job. This switch of jobs between Ro-driguez and Montanez was not, however, alleged in the complaint as aviolation, nor was it litigated.On the same date, the following identical warningswere sent to employees Ana Diaz and Isdoria Gomez:FINAL WRITTEN WARNINGI have been informed that you have been failingto do your work during working hours, almostdaily, for the last two months'8by devoting your-self to conversing with your supervisor Octavio Ro-driguez.I wish to inform you that this conduct and ne-glect of your work fcr the sake of conversation isnot acceptable in our company, so that if you con-tinue to refuse to complete your work in goodorder, I will have no alternative but to dischargeyou.On September 18, 1979, Esposito approached Rodri-guez while he was working at his machine and told himthat Gerald Scher, Respondent's president, wished to seehim in his office. Esposito accompanied Rodriguez toScher's office where Scher presented Rodriguez with aletter'7which he asked Rodriguez to sign. The letterstated that Rodriguez was a supervisor for Gurabo LaceMills and that he had been taking employees Ana Diazand Isdoria Gomez out of the plant to talk with themduring working hours.'8After reading the letter Rodri-guez looked at Esposito and asked him if he were re-sponsible for telling Scher what he considered to be alie. Esposito then explaibed to Scher that it was insidethe plant that Rodriguez had been talking to Diaz andGomez, not outside. After Esposito made this oral cor-rection and after Rodriguez refused to sign the warningletter, he was sent back to his machines to continueworking. After working for about 5 minutes, Espositocame out and again told Rodriguez that Scher wanted tospeak to him. For a second time Esposito accompaniedRodriguez to Scher's office. This time Scher talked toRodriguez about a case which the latter had pendingwith the Commonwealth of Puerto Rico Labor Depart-ment and which Scher acknowledged involved his owinga lot of money to the workers. He then informed Rodri-guez that he had come to San Juan to visit the LaborDepartment's office where he had proved to them thathe "didn't owe one single cent to the workers." Rodri-guez responded that, if this were the case, Scher shouldbe happy. Scher, then returning to the original subject,1 It had been 2 months since the election." Rodriguez testified that the letter shown to him by Scher on Sep-tember 18 was not exactly the same as the one directly quoted above.The implication is that it was similar. Both Edelson and Esposito testifiedthat the three warning notices described herein were the only disciplinaryletters ever issued to any employees by Respondent. Esposito testifiedthat though the three warnings were given to Rodriguez, Diaz, andGomez, since the three refused to sign them, Respondent kept them.They had, according to Esposito, been prepared by Scher and eithermailed or handed to him. His testimony was confused.s' Leonard Edelson testified that there is no such thing as a set ofwritten plant rules and nothing in writing concerning a prohibitionagainst employees talking to each other. Esposito, on the other hand, tes-tified initially that there was in fact a set of written plant rules in exist-ence. When counsel for the General Gounsel pointed out that the samehad been subpoenaed, Esposito then denied their existence. Still later heagain acknowledged their existence, then again denied it.360 GURABO LACE MILLS, INC.told Rodriguez that, if Esposito caught him talking tothe employees, he was authorized by Scher to fire himimmediately. Rodriguez was then again sent back towork. 1Diaz and Gomez were called in to be given theirwarnings probably on the same day that Rodriguez wasgiven his. Ramon Montanez was retained as a witness byEsposito during these disciplinary interviews.Along with the above-described disciplinary lettersthere were placed in the personnel files, attached to thewarning letters addressed to Diaz and Gomez, disciplin-ary forms both signed by Esposito. On these forms it wasstated that the two employees had been warned orally onfour occasions, presumably about stopping work in orderto engage in conversations. However, when Espositowas asked if he had ever spoken to any of the threeabout this subject prior to the issuance of the letters, hedenied it. These disciplinary forms had never been usedat Gurabo Lace Mills before. Esposito testified withsome doubt that the forms came from Westchester Millsin New Jersey. However, the forms bear the letterheadof Gurabo Lace Mills, Inc., and are written in the origi-nal in Spanish. I conclude that these forms were pro-duced by Respondent for the special and particular pur-pose of covering the incident herein discussed. Espositosigned the forms despite the fact that they are in Spanishand he neither speaks nor reads Spanish.20Miguel Hernandez, an employee of Respondent, washired to work on the night shift in 1976. He worked onthe night shift for about a year and a half, at which timehe was transferred to the day shift. When transferred tothe day shift Hernandez was informed that it might befor just 2 weeks or it might be permanently. In reality,Hernandez was switched to day shift for Ramon Mon-tanez, a day-shift worker who was transferred to thenight shift to take Hernandez' place because of some dif-ficulty he had been having with another employee on theday shift. Both Hernandez and Montanez had beenworking on the warping machine.On September 18, the same day that Rodriguez, Diaz,and Gomez received their warnings, Scher called Her-nandez into his office at 2:55 p.m. and told him that as ofthe following day he was being transferred back to the19 The description of this incident appears as credibly described byRodriguez in his testimony.Esposito testified concerning this matter that in September he had infact spoken to Scher about observing Rodriguez speaking to employees.He could not recall, however, whether this discussion with Scher was inperson or over the telephone. Esposito testified that, when he saw Rodri-gues speaking to other employees, it was outside the knitting room andthat these employees would stop working in order to listen. Despite hisapparent displeasure with this alleged activity, however, Esposito ad-mitted that he said nothing to Rodriguez or the other employees aboutthis matter. Nor did Esposito go over to where the conversation was sup-posedly taking place in order to find out what was going on, although headmittedly did not know what they were talking about. Esposito conced-ed that the discussion may even have been about work-related matters.20 Esposito's testimony that the forms were sent from Westchester to-gether with the numerous contradictions in his testimony convince methat his testimony was largely adduced to support Respondent's positionwith little regard for the truth of the matter. Edelson acted as attorneyand frequently led Esposito through his story, backing him up and re-routing his statements in order to correspond to Edelson's preferences. Ifind Esposito's testimony to be totally lacking in candor and sincerity andcredit all testimony rather than his, where contradictions exist.night shift. The ostensible reason for the transfer as ex-plained by Scher was that he had checked the cards andfound that Gamaliel2tDiaz had been with the Companylonger than Hernandez had been. Hernandez advisedScher that he did not know whether he could worknights but would let him know the following day. Thefollowing day Hernandez agreed that he would worknights, there being no apparent alternative. As of Sep-tember 24 Hernandez was involuntarily placed on thenight shift, Diaz was placed on the day shift, and the fol-lowing day the charge was filed by the Union allegingviolations concerning the treatment of Hernandez.Esposito testified that Diaz was transferred to the dayshift on September 24 and that the decision to make thatchange was made by both Scher22and himself, jointly.Esposito stated that Diaz was transferred to the day shiftand Hernandez to the night shift because the former hadmore experience, particularly on the warping machine,and could, in fact, run two warping machines simulta-neously, whereas Hernandez could run only one warpingmachine at a time. Esposito argued that the running oftwo warping machines simultaneously was advantageousbecause it was thus made possible to keep all of the knit-ters busy and thereby increase production.Meanwhile, on September 14, Scher advised Paniaguaby certified letter that he should report to work Septem-ber 21 "to receive pertinent instructions." The letter alsocontained a caveat that, if he failed to report as instruct-ed, he would be replaced. When Paniagua reported forwork, he went in to see Esposito and showed himScher's letter. Esposito, however, told Paniagua that hedid not know that Scher had called him back to work,and that Paniagua should return the following Monday,after Esposito had a chance to talk with Scher. OnMonday, September 24, Paniagua again reported toEsposito who told him that henceforth he would beworking a 35-hour week, 5 days per week, with an houroff for lunch.23Prior to his layoff, Paniagua had usuallyworked in excess of 70 hours per week, and, when he re-turned, true to Esposito's word, he worked the limitednumber of hours promised, at least for the first severalweeks. Meanwhile, the other employees,24during theperiod immediately following Paniagua's reinstatement,continued to work, on the average, over 70 hours perweek.On October 18, 19, 22, and 23 the hearing was heldbefore the National Labor Relations Board to determinethe very important question of Rodriguez' supervisorystatus. Since Rodriguez had been the primary organizerfor the Union, the outcome of the election might well bedetermined by the answer to this question. On December17 the Hearing Officers' Report and Recommendationson Challenged Ballot issued. In it the hearing officerfound that Rodriguez performed leadman functions andI Also appearing in the transcript as Galmial Diaz.22 Scher, who at the time of the hearing had just recently been dis-charged from the hospital, did not testify. Nor did Respondent accept theoffer of a continuance so that he might do so.as Other employees received one-half hour for lunch. Paniaguaworked the 35-hour week until December sometime, at which time hewas once again permitted to work his regular number of hours.s4 Female employees always worked 35 to 40 hours.361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not possess supervisory authority. He recommendedthat the challenge to the ballot of Rodriguez be over-ruled. On May 20, 1980, however, the Board reversedthe hearing officer and determined that Rodriguez was atall relevant times a supervisor.25AnalysisParagraph 5(a) which alleges unlawful interrogationhas been dealt with in an earlier section of this Decision.I find no merit to this allegation.Paragraph 5(b) alleges that during the second week ofJuly Esposito impliedly threatened an employee with thedischarge of those employees of Respondent who votedfor the Union in the forthcoming election. As noted ear-lier, employee Hernandez was told by the plant managerthat the boss had a list of names of the people who weregoing to vote for the Union and that when the electionwas over these people would be suspended or laid off. Ifind the statement patently in violation of Section 8(a)(1).Paragraph 5(c) alleges that during the conversation de-scribed above Respondent created an impression thatunion activities were under surveillance by Respondent.I find that Esposito's statement would certainly have thatkind of effect on Hernandez. The General Counsel hasproved the violation.Paragraphs 6(a) and (f) allege that employee JesusPaniagua was suspended because of his union activity.As noted in the previous section, Paniagua received fromRodriguez a number of union cards to distribute amongnight-shift employees. Besides signing a card himself,Paniagua gave cards to two other employees on thenight shift, got them signed also, and returned the threesigned authorization cards to Rodriguez. There is noquestion that Paniagua was the most active union activistat the plant with the single exception of Rodriguez.Company knowledge of Paniagua's organizing onbehalf of the Union may justly be inferred on the basis ofthe small plant theory,26there being just 14 employeesemployed at the plant, only 5 on the night shift on whichhe worked. More importantly, however, Esposito himselfacknowledged to Hernandez that "the boss had a list ofnames of the people who were going to vote for theUnion and that when the election was over these peoplewould be suspended or laid off." Finally, and most im-portantly, Esposito admitted on the stand that GamalielDiaz had told him prior to the election that Paniaguahad forged his, Diaz', signature to a union authorizationcard, thus specifically implicating Paniagua in the organi-zational campaign and advising Respondent directly ofhis role in it.In light of Paniagua's known union activity and thethreat of management to suspend or lay off union adher-ents immediately after the election, the timing of Pania-gua's layoff the very next day after the election provides25 249 NLRB 658.26 Wiese Plow Welding Co., Inc., 123 NLRB 616 (1959); Don SwartTrucking Co., Inc., 154 NLRB 1345 (1965), affd. 359 F.2d 428 (4th Cir.1966).conclusive evidence that management's threat was,indeed, being carried out.27Although I consider the evidence conclusive that Pan-iagua was terminated for discriminatory reasons clearlyviolative of the Act, it is still worthwhile, for purposesof review, to examine Respondent's contention that ithad legitimate nonviolative reasons for terminating Pan-iagua at the time it did. Respondent's records, it wouldseem, tend to support its contention that Panaigua'slayoff might have been the result of economic factors,for those records indicated that, at the time of Paniagua'sseparation, during that quarter, the total number of hoursworked was less then during the same quarter of the pre-vious year and, indeed, less than the number workerdduring the previous quarter of 1979. Thus, it wouldappear, at first glance, that there were, in fact, fewerhours of work available for Respondent's employees atthe time Paniagua was terminated than during compara-ble earlier periods of time.However, the record indicates that Gurabo Lace Millshas only one customer, Westchester Lace, its parentcompany located in New Jersey. Westchester determineswhich of its own orders will be filed by Gurabo, whichby its own New Jersey mill, and which will be subcon-tracted to other companies. Similarly, Leonard Edelsonwho currently owns 42 percent28of Gurabo and is anofficer of the Company, by telephone or letter from NewJersey controls production at Gurabo, instructing theplant manager at Gurabo Mills what type of productionWestchester requires, what changes in the machines mustbe made to meet these requirements, and which machinesto shut down in order to slow production. What all ofthis means is that whereas an independent company'sproduction is dependent on orders from independent cus-tomers and is subject, to a large degree, to the vicissi-tudes of the market place, Gurabo is more like an ad-junct or appendage29to Westchester whose officers canmanipulate its production for whatever purpose theymay have at the time. Thus, the drop in production atGurabo may or may nor have a direct relationship to thenumber of orders which Westchester must fill for its cus-tomers. In short, I find that in the absence of any recordsfrom Westchester showing a drop in orders for the typeof goods manufactured at Gurabo, the drop in produc-tion at the latter plant does not conclusively indicate thatPaniagua's layoff was necessitated by legitimate econom-ic considerations. Indeed, it is equally valid to assume27 In light of Esposito's threat, Edelson's explanation that Paniaguawas laid off right after the election because to do so before the electionmight be illegal or might taint the election is rejected.28 Though Edelson did not become a 42-percent owner until October1979, the record is clear that during the entire relevant period his author-ity was as described herein. The other part owner of Gurabo Lace Millsis Gerald Scher. Edelson and Scher are also the owners of WestchesterLace as well as its managers.29 Indeed, Edelson testified that Westchester Lace has 32 knitting ma-chines. Gurabo has 18 machines significantly numbered 33 through 50.This sequential numbering system, the transfer of personnel, management,and rank-and-file from Westchester to Gurabo, the fact that virtually alloperations at Gurabo are directed from New Jersey, and that all recordsare kept in New Jersey convince me that Gurabo is operated solely as anaddition to Westchester and is totally subservient to the production re-quirements of Westchester. Sales records were subpoenaed but were notproduced. An adverse inference is taken.362 GURABO LACE MILLS, INC.that the drop in production was the direct result of hislayoff rather than the other way around, and that factorsother than production should therefore be given moreweight in determining the reasons for Paniagua's layoff.Among the factors to be given consideration in deter-mining the true reason for Paniagua's layoff are, as notedabove, the fact that he was a union adherent, that man-agement had threatened to fire union adherents after theelection was over, and that, true to Esposito's word,Paniagua was terminated immediately after the election.Thus, the timing of the discharge, occurring when it did,is an important factor in determining the real reason forhis discharge.Another factor to be considered is the way that theexit interview was conducted. Thus, Paniagua testifiedcredibly that on July 18, the day after the election, hereported to work as usual and was abruptly told, "Youdon't have any work. You're laid off. Go collect." Itseems to me that if management bore Paniagua no ani-mosity and his layoff was strictly a matter of economicnecessity, Esposito would have injected into his notice oflayoff some note of sympathy instead of coldly tellinghim, "Go collect!" Similarly, a strictly unavoidablelayoff of a faithful employee would have dictated someadvance notice to afford him time to seek out other em-ployment. Finally, even in the absence of advance noticeof the layoff, it would seem that if management borePaniagua no ill will it would have permitted him to com-plete the workweek through Saturday, rather than sud-denly suspend him on a Wednesday, in the middle of theweek, without permitting him to even finish out the day,though he had already reported to work and was readyto perform his duties. Esposito's initial refusal to providePaniagua with a written layoff notice to give to the un-employment office and his denial of Paniagua's legitimaterequest that his next paycheck include the 2 days he hadjust worked that week smacks rather of a vindictivenessconsonant with animosity probably borne of manage-ment's displeasure with Paniagua's union activity. Apurely economic layoff would more likely be attendedby a more altruistic attitude toward such a request.Another factor to be considered in determining thetrue reason for Paniagua's sudden suspension is the factthat no one had ever been laid off by Respondent before.Esposito testified that in the 7 years that the Companyhad been operating no one had ever been laid offbefore.30Rather than lay off an employee, Esposito ex-"o Esposito made this sttement while under direct examintion bycounsel for the General Counsel. On crramination by Edelson, thefollowing testimony was adduced:Q. Okay. Joe. you spoke about not laying off in the past accordingto seniority. That's what you told Mrs Belaval, is that correct?A. Right.Q. Okay. Can you recall any incident where we ever laid anyoneoff before Paningua?A. In the plant?Q. YesA. No.This clearly was not the answer that Edelson wished to have in therecord, so:Q. We never laid off a girl or anyone else?A. O, Yeh. We laid off Geraldine [sic].Though Edelson apparently obtained the answer he desired by means ofsteering the witness to it, the Company's own records. its timecards, indi-plained, the Company would reduce the total hoursworked by employees when production was slow, thenincrease the number of hours when Respondent againbecame busy. Paniagua's was the very first instancewhere, instead of reducing the total number of hoursworked by all employees, an employee was laid off.t3This was a total break with past practice. In the past,Respondent also took the option of slowing the machinesor transferring employees from one job to another,32rather than lay off an employee when less productionwas required. Again, Respondent chose not to do this onJuly 18 and, instead, for the first time, opted to lay offPaniagua.Esposito testified that, after Paniagua was laid off onJuly 18, the other employees continued to work theirregular number of hours. The payroll records of Re-spondent indicate that during the 10 weeks followingPaniagua's layoff, the other knitters worked in excess of70 hours per week most weeks. This included, of course,a great deal of overtime. Clearly, if Respondent were sodisposed, it could have shared the work among all theknitters and kept Paniagua working just as it had done inthe past. Its sudden change from past practice at the ex-pense of Paniagua evidences a violative motivation, par-ticularly in light of the fact that Paniagua, himself,worked several hours of overtime the day before hislayoff ostensibly because of a lack of work.cate that as of at least July 20, 2 days after Panigua's layoff, JeraldinRodriguez was still employed. Clearly, Esposito sang the song orchestrat-ed by Edelson's examination.Though Esposito went on to state that Jeraldin Rodriguez was theyoungest of the three female employees in seniority, her payroll recordswere not offered to substantiate Esposito's testimony."1 Esposito's testimony appears here as testified to while undergoingdirect examination by counsel for the General Counsel. Later, when un-dergoing cross-mination by Edelson, who acted as rpr tative ofRepondent, Esposito hedged on this point, frequently contrdicted him-self, reversed his field, and generally discredited himself I find his initialtestimony far more credible than his later attempt to change his statementunder the guiding influence of Edelson, e.g.:A. What I meant i that when we slow down, which has neverhappened, we slow down the production.Q. But you sid that-you just now said we never work less thanten hour, so bow could we be slow?A. Well so far we've never been slow.Q. We've never worked leks than ten hours, is that what you aresaying?A. Right.Q. But you said--ain, I have to ask you this again, Joe. Youmade a statement, and you said the way we slowed down in the pastis by cutting back the hours in the mill. Have we ever done that?A. No, that wm a mistake."s This testimony of Esposito also reflects that which was adducedunder counsel for the Geeral Counsel's direct examination. Later, underEdeson's croexaminado, the following testimony was elicited:Q. So have we ever taken a knitter off a machine when we sloweddown and had him do other work around the place?A. Well its happened a lot of timeQ. Tell me one time when we stopped six machine and had aknitter do other things in the place.A. No not that We never stopped a machine and put a knitter todo some other work.Once again I credit Esposito's initial testimony adduced during counselfor the General Counsel's direct examinaion rather than his later testio-ny adduced by Eds, on, o cr'oexamination by me ns of leading ques-tions, argumentatio, and changes in tone of voice and emphasis of sylla-ble designed to elicit information clearly supportive of Respondent's posi-tion, and contrary to the witness' prior testimony.363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEdelson testified with regard to the decision to lay offPaniagua that July is historically a slow month in thetextile industry. He stated that, in previous years, Re-spondent continued production and accumulated inven-tories during the slow months but that this year it wasdecided, because of the "talk of recession, inflation andshortages of yarn," not to accumulate inventories.Rather, Respondent determined, for the first time in itshistory, to stop operation of six of its knitting machines.Esposito supported this much of Edelson's testimony bystating that the reason for Paniagua's layoff was that hehad received orders from Edelson in New Jersey on July17, the day of the election, to shut off Paniagua's ma-chines33and lay him off.34The following day, accord-ing to Esposito, he did so.When Esposito was asked what procedure was fol-lowed when one of the employees was absent, he statedthat the other employees who were present would takecare of the absent employee's machines. Similarly, whena particular machine broke down, the specific employeeassigned to that machine simply watched one machinefewer than usual. Thus, it is clear from this testimonythat the employee complement was fairly elastic in thateach could and would work on each other's machinesand there would have been no problem with dividing theremaining machines among all of the employees includ-ing Paniagua after the six machines were shut down onJuly 18. However, despite Esposito's initial testimony tothe contrary, it was not Paniagua's machines that wereshut down. As revealed by the company records, madeavailable and discussed later in the hearing, usually onlytwo of the six machines shut down between the weeksending July 30 and September 24 had previously been as-signed to Paniagua.35Thus, it is clear that Paniagua'ssuspension had nothing to do with the machines whichhe had been operating as initially intimated by Respond-ent. Later, in the hearing, Edelson attempted to empha-size that, which ever machines it was decided to shutdown, it would still have been Paniagua who was laidoff because Paniagua was the least senior employee. De-spite Edelson's testimony, however, the fact remains thatEsposito specifically testified that "seniority was neverused at the company for layoffs or transfers or any-thing," so that the only certainty about the matter is thefact that Respondent's case is shot full of inconsistencies.To sum up, relying on the above factors, I find theGeneral Counsel's case far more credible than that ofss Each knitter was responsible for and assigned to between five andseven specific machines. According to Esposito, Paniagua had been as-signed to watch machines numbers 40, 41, 42, 47, 48, and 49. Though, asnoted above, Esposito initially testified that he was told by Edelson toshut off Paniagua's machines, he later changed his testimony to state thathe never said that the machines he had been told to shut off were Pania-gua's machines, only that they were machines that were not needed. Thisis still one more example of Esposito's inconsistent and contradictory tes-timony.s4 According to the credited testimony of Paniagua, he worked over-time from II1 a.m., July 17, to I a.m., July 18. It is not at all clear whyEsposito did not tell Paniagua on July 17 not to return to work the fol-lowing day.35 There was some discrepancy between Esposito's testimony and thatof Paniagua and Rodriguez as to precisely which machines had been as-signed to Paniagua. I credit Paniagua on this point but in either case thefinding is that only two of his machines were shut down following hissuspension.Respondent. I find that Paniagua was terminated becauseof his union activity not because of any legitimate eco-nomic reason, and that the fact that he was the most re-cently hired employee was used as a mere convenienceto that end.Paragraphs 6(b), (c), and (f) of the complaint allegethat Paniagua was reinstated on September 24 but withless employment than he previously received and wouldhave received but for his having engaged in union activi-ties. This allegation is supported by the record, at thevery least, to the extent that Paniagua did return to workon September 24 at reduced hours, namely, a 35-hourweek, and that this was far fewer hours than he hadworked prior to his suspension. The only question iswhether the reduction in his working hours was discri-minatorily or economically motivated.According to Paniagua, when he returned to work, hewas assigned to the same machines as he had worked onbefore his suspension. Though he was assigned to workonly 35 hours per week, the other knitters worked on theaverage of 70 hours per week. When Esposito was askedwhy Paniagua was permitted to work only 35 hourswhen the other employees were permitted to work 70hours, Esposito replied, "I don't know, they said to hirehim for thirty-five hours and this is what I did." Espositoidentified the individual who ordered him to rehire Pan-iagua for 35 hours per week as Gerald Scher. Scher wasnot called as a witness to explain this decision.s6Inas-much as I have found that the suspension or layoff ofPaniagua was discriminatorily motivated and Respondenthas offered no explanation as to why he was restricted toa 35-hour week upon his return while all other employ-ees worked a normal workweek, I must conclude thatthe disparate treatment of Paniagua was similarly moti-vated. I find the assignment of a 35-hour workweek toPaniagua upon his return from the disciminatory layoffto have been in violation of Section 8(a)(1) and (3) of theAct.Paragraph 6(e) and (f) of the complaint alleges that onSeptember 13 and 18 Respondent issued final written dis-ciplinary warnings to employees Ana Diaz, IsdoriaGomez, and Octavio Rodriguez because said employeesengaged in union or protected concerted activity. Withregard to this issue the General Counsel contends thatthe reasons submitted by Respondent for issuing thewarnings are "transparent and reveal thereunder theanimus of Respondent towards Octavio Rodriguez." Insupport of this contention the General Counsel arguesthat Rodriguez was the key union organizer, served asobserver for the Union at the representation election ofJuly 17, and that Rodriguez' vote was challenged by Re-spondent on the basis of his supervisory status. Thus, itfollows, the General Counsel argues, that Respondentwas aware of Rodriguez' prounion sympathies.I find merit in the General Counsel's contention thatRodriguez was a prounion sympathizer and that Re-3" Though Scher had, at the time of the hearing, just recently beenreleased from the hospital, Respondent was advised that the hearingcould be resumed after several weeks in order to permit Scher to testify,if Respondent wished to present evidence through him. Respondent de-clined the offer of a continuance.364 GURABO LACE MILLS, INC.spondent was well aware of it. I find knowledge on thepart of Respondent based not only on the small planttheory and on the role Rodriguez played as observer forthe Union at the election but also on the basis of Re-spondent's action following the closing of the polls. Forat the closing of the polls, the ballots were counted re-vealing that of 14 ballots cast, 7 were in favor of theUnion, 6 were against the Union, and 1, that of Rodri-guez, was challenged. Thus, if Respondent had anydoubt about Rodriguez' prounion sympathy it couldhave withdrawn its challenge with the hope that Rodri-guez' ballot, when counted, would have been against theUnion, thus defeating the organizing attempt there andthen. That Respondent maintained its challenge to Rodri-guez' vote, sacrificing a possible immediate victory at thepolls convinces me that it was certain of Rodriguez'prounion sympathies.37 By maintaining its position withregard to Rodriguez' supervisory status, Respondenthoped to defeat the Union by proving that the Union'scampaign was tainted by Rodriguez' participation there-in. The General Counsel argues that since Respondentknew that Rodriguez was a union adherent and sinceEsposito admitted talking to employees during workinghours, the only objection to Rodriguez doing the samething was that he was suspected of speaking to themabout the Union. In further support of this theory theGeneral Counsel correctly points out that there is noCompany rule against one employee speaking with an-other, that Esposito never inquired of Rodriguez what hewas talking to the other employees about, and that at notime did Esposito reprimand Rodriguez, Diaz, or Gomezfor the actions which resulted in the issuance of the finalwritten warnings.Respondent's position on this issue is best stated byquoting it in its entirety, as it appears in its brief: "Warn-ings were given in writing for the first time, because theemployees were now involved with a union." I take thisstatement of position to mean that but for the presenceand organizing efforts of the Union, no written warningswould have issued. The institution of a written warningsystem as a response to a union organizing campaign isviolative of the Act and the issuance of particular writ-ten warnings under the newly instituted program is like-wise violative of Section 8(a)(l) and (3).38But even without the admission by Respondent thatthe warnings were in response to the advent of theUnion it is patently clear that the warnings were discri-minatorily motivated rather than being issued for any le-gitimate business consideration. Thus, the content of thewarning letter to Rodriguez complains about him goingover to the area of the mill where Diaz and Gomezwork. Yet in the warning letters to Diaz and Gomez Re-spondent complains about their talking to their supervisor,Octavio Rodriguez. If Rodriguez is, in fact, Diaz' andGomez' supervisor, how is he expected to supervisea3 This conviction is all but fully substantiated by Esposito's admission,while undergoing examination by the General Counsel, that he thoughtthat he had heard "that Octavio had promised that they [the employees]would get more money and more holidays once the union won the elec-tion," and that he had "heard this in the place but that nobody came tome straight and said that."38 Plastic Film Products Corp., 238 NLRB 135 (1978).them without going into their area? The criticism isabsurd. Similarly, if it is Rodriguez' job to supervise thetwo named employees, how does he do so without con-versing with them. To issue a written warning to an indi-vidual for talking to fellow employees when that per-son's duties require him to talk to said employees inorder to perform his duties evidences discriminatory mo-tivation.s9In the instant case, if Respondent is to be be-lieved, Rodriguez is Diaz' and Gomez' supervisor and, ofnecessity, must talk to them in order to supervise. Toissue him a written warning for doing so is evidence ofdiscriminatory motivation. Similarly, from the point ofview of Diaz and Gomez the warning letters are equallyabsurd. Here, Respondent sends to the two rank-and-fileemployees identical letters in which the point is especial-ly made that Rodriguez is their supervisor. Then, insteadof going on to say that, since he is their supervisor, theyshould listen to him, pay attention, and follow his orders,the warning letters state that they should not talk to him.If Rodriguez is, in fact, their supervisor, their superior,what alternative do they have when he comes over totalk to them? Walk away? The internal inconsistencies ofthese warning letters, the illogicality of their issuance in-dicates a certain ulterior motive.Moreover, the warning letter to Rodriguez complainsabout "social conversation" whereas Esposito, the plantmanager who signed the letter, testified that he did notknow what Rodriguez was talking to Diaz and Gomezabout, that it might well have concerned work. Ofcourse, he also admitted that he never bothered to askany of the three what the subject of their conversationwas about, and certainly there should have been some in-terest in the subject matter of these conversations if thediscussions were serious enough to result in warning let-ters. Failure of Respondent to investigate before issuingthe final warnings is evidence of discriminatory motiva-tion.40The warning letter to Rodriguez states that "this is thefirst time that this matter has come to my attention," andthis may well be the case, for Esposito testified that hisdispleasure with Rodriguez' talking to Diaz and Gomezhad never been brought to their attention before. Thatbeing the case, why then were all three warning letterstitled "FINAL WRITTEN WARNING"? Such a cap-tion would indicate that there were previous warningsand that this warning would be the last in a series beforedischarge. Yet, these three simultaneously issued warn-ings were not the last in a series but the first warning re-ceived by the individuals involved. That they were boththe first and final warnings is somewhat inconsistent initself. Granted that for an employer to issue a first andfinal warning is probably not unheard of in the industriallabor field, yet one would logically assume such a meth-odology would be used only in cases where the particu-lar offense is extremely serious, for example stealing,fighting, drinking on the job, or similar taboos. Here,what were the employees doing for which they weregiven a "final warning" and threatened with discharge?Sg GTE Lenkurt. Incorporated, 204 NLRB 921 (1973).40 Sew Magic, Inc., 184 NLRB 924 (1970); Everest & Jennings Inc., 158NLRB 1150(1966).365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTalkingl Well, it is neither for me nor for the Board todeclare that the punishment must fit the crime, but insuch cases as here, where the disciplinary action taken isfar out of proportion with the stated offense, the actiontaken evidences an ulterior motive.Further, this set of warnings was not only the first re-ceived by the individuals involved but the first issued toany employee by Respondent in the entire history of itsexistence. This too has been held to be evidence of dis-criminatory motivation,41and I find it so here, especiallyin light of the fact that there was never any rule againstemployees talking among themselves42while working inexistence at the time or before which might have beenthe subject of enforcement.Finally, despite the complaint contained in all threewarning letters that Rodriquez, Diaz, and Gomez wererefusing "to complete their work in good order" or "toperform their job properly," Respondent offered abso-lutely no evidence that whatever talking was going onadversely affected production, and this has been held tobe evidence that such warnings were pretextually in-spired.43If, in fact, Respondent had no legitimate basis for issu-ing the written warnings to Rodriguez, Diaz, andGomez, why did it do so, and why at this particulartime. Well, there is no doubt, as I have found, that Re-spondent was aware of Rodriguez' prounion sympathies.It is equally clear from Esposito's statement to MiguelHernandez, to the effect that employees who voted forthe union would be suspended, that Respondent was in-terested in keeping the union out and punishing employ-ees who opposed its position. Therefore, since Respond-ent did not have the ready pretext of a lack of seniorityto get rid of Rodriguez as it had and used to lay off Pan-iagua, it chose to issue a warning notice to Rodriguez topunish him for his union activities and to set him up forlater discharge based on the newly instituted writtenwarning system, the warning notices to be used as evi-dence in case of possible unfair labor practice charges.The warning notices to Diaz and Gomez served as ameans of letting those individuals know that they wouldbe putting their jobs on the line by fraternizing with Ro-driguez, the primary union adherent.I believe that the warnings were issued at the timethey were because Respondent had just received noticeon September 13, 2 days before the notices were writtenthat there would be a hearing on objections to the elec-tion and on the challenge to Rodriguez' ballot to deter-mine whether or not Rodriguez is a supervisor. Respond-ent was aware that if at the hearing Rodriguez wasshown to be a supervisor, the results of the electionmight well be overturned.44It was therefore in the bestinterest of Respondent to keep the other employees awayfrom Rodriguez both to keep him from soliciting theirsupport in case of a rerun election as well as to keep him41 Tupm Division of Dart Industries Inc., 215 NLRB 424 (1974).2 Ibid.; Ernest d Jennings, Inc. supra.4s GTE Lenkurt. Incorporated supra44 See Roper Corporation. Williamsburg Division, 213 NLRB 136 (1974),for comparable factual situation where an employer's interest in keeping aunion out depended upon proving supervisory involvement in the orga-nizing campaign.from possibly obtaining their agreement to testify in theforthcoming hearing on objections with respect to thesupervisory issue.45Whether Respondent's motive wasone, several, or all of the above reasons, it was clearlydiscriminatorily motivated, and I so find. The warningsto Diaz and Gomez were clearly violative of Section8(aXl) and (3) since they had the effect of discriminatingagainst them with regard to the tenure of their employ-ment and tended to discourage membership in and activi-ties on behalf of the Union.46The warning of Rodriguez was either violative of Sec-tion 8(aXI) or of Section 8(a)(3) and (1) depending uponwhether Rodriguez is considered to be a supervisor or anemployee. For as I see it, the warnings to Diaz, Gomez,and Rodriguez were clearly intended to interfere withany communications between employees concerningtheir union activities, particularly with respect to theforthcoming hearing concerning Rodriguez' status as asupervisor or employee.47And if this was, in fact, theobject of the warnings, then the three warnings reflectednot a concern for Rodriguez' loyalty to management as asupervisor, but rather an action designed to interferewith all Section 7 activity of all employees, a pattern ofconduct found unacceptable under the law and violativeof the Act.4sBut perhaps one need not reach this line of cases; i.e.,that which deals with a discriminatory act perpetratedagainst a supervisor which is part of a pattern designedto undermine the Section 7 rights of the rank and file.Perhaps Rodriguez was not a supervisor but was, in fact,an employee under the Act. Though the hearing officerin Case 24-RC-6328 determined that Rodriguez was arank-and-file employee of Respondent and the Boardfound him upon review to be a supervisor, the matter, inmy view, may still be relitigated under the circumstanceshere involved,49and so it was.4s According to the Hearing Officer's Report and Recommendationson Challenged Ballot, Respondent adduced testimony in support of itsposition from five unit employees and Petitioner from four employees in-cluding Rodriguez and Paniagua48 Sew Magic Inc., supra' Everest & Jennings, Inc., 158 NLRB 1150(1966); TupaS Division of Dart Industries Inc. supra, GTE Lenkurt Incor-pon-et srup"4 The violation seems patently clear whether the discriminatory disci-pline is punishment for previously giving testimony in a National LaborRelations Board hearing such as in Better Monkey Grip Company, 115NLRB 1170, enfd. 243 F.2d 836 (5th Cir. 1957), and Fuquo Homes (Okhio).Inc, 211 NLRB 399 (1974). or is designed to interfere with the rights ofindividuals to participate in some future hearing.4 Donelson Packing Company. Inc, 220 NLRB 1043 (1975); Vada ofOklahoma, Inc., 216 NLRB 750 (1975); Trustees of Boston Uniersity, 224NLRB 1385 (1976); Illinois Fruit A Produce Cop., 226 NLRB 137 (1976);J. D. Lundsford Plumbing, 237 NLRB 128 (1978); G and M Lath andPlaster Ca., Inc; 252 NLRB 969; DRW Corporation d/b/a Brothers ThreeCabinets, 248 NLRB 969 (1980).49 Ser-U-Stores Inc., 234 NLRB 1143 (1978); Robert E Anderson andRichard E Anderson Co-partners d/b/a Anderson Cabinets, 241 NLRB513 (1979); Amalgamated Clothing Workers of America. AFL-CIO v.N.LRB. [Sagamore Shin Cal. 365 F.2d 898 (D.C. Cir. 1966);, Fry FoodsInc., 241 NLRB 76 (1979); Capitol Foods Inc. d/b/a Schulte's IGA Food-liner. 241 NLRB 855 (1979); Nevis Industries Inc. d/b/oa Fresno Towne-house, 246 NLRB 1053 (1979). There is a distinction between the citedcases and the instant case but the general principle seems applicable.366 GURABO LACE MILLS, INC.During the hearing in the instant case50Rodriguezcredibly testified as to his duties as an employee of Re-spondent. Rodriguez stated that he has been employedby Respondent since 1973. Previously he had worked forRespondent for 2 years at its Westchester Lace Compa-ny mill located in West New York, New Jersey. He wasinterviewed by Joseph Esposito and hired at Gurabo as amachine operator. His job was to watch six machineswhile they operated, to repair any broken threads, to bal-ance beams and replace empty beams with full ones, andto cut the lace. These were the duties of a knitter. Rodri-guez was initially hired to work on the second shift butlater transferred to the day shift. At the time Rodriguezwas first hired, not all of Respondent's machines hadbeen set up and it employed only four employees in addi-tion to Rodriguez and Esposito. Rodriguez credibly testi-fied that the duties which he was initially assigned re-mained the same from the date of his hire right up untilthe date of the election, July 17, 1979.Rodriguez testified that because of the nature of thework and the fact that everyone knew what to do, veryfew orders were necessary. These consisted mainly ofinstructions as to when styles should be changed andwhen lace should be cut. Esposito issued these orders.51When one of the knitters would fail to report for work,his machines were watched by the other knitters or bythe mechanic until Esposito or later Santiago calledsomeone in to replace the absent employee.52If, on Sat-urday, when Esposito were not present and Santiago hadnot yet arrived, a problem should arise, either Perez orRodriguez would call Esposito who would decide whatto do. If no particular problems arose, the employeesperformed their tasks without specific instructions sincethey all were aware of their duties.Rodriguez specifically denied that he ever hiredanyone53and Respondent failed to produce any rank-and-file witnesses to testify otherwise. Jesus Paniaguastated that when he transferred to Gurabo he reported toand received his instructions from Esposito just as he'0 The Hearing Officer's Report and Recommendations on ChallengedBallot, G.C. Exh. 16, and the Board's Decision at 249 NLRB 658 wereconsidered. Inasmuch as both were based upon the hearing held on Octo-ber 18, 19, 22. and 23, 1979, which I find to have been tainted by Re-spondent's unfair labor practices, I shall decide the supervisory status ofRodriguez, de novo. Any exception taken by Respondent based on my de-cision to determine Rodriguez' status de novo should be considered inlight of the fact that my decision was made necessary by Respondent'sown unfair labor practices designed specifically to undermine the hearingin Case 24-RC-6328. It should likewise be noted that Edelson, who actedas representative for Respondent in the instant case, was given numerousopportunities to call witnesses concerning the supervisory status of Ro-driguez but refused to do so.5' Esposito also testified to this fact. When the female employees hadproblems with their work, according to Rodriguez, they would go toEsposito or Santiago for help. Only if Rodriguez happened to be in thevicinity changing beams would he answer their questions. When Espositowas in his office which was about 7 hours per day, he had Santiago takecharge in the shop. Both Esposito and Santiago issued instructions to Ro-driguez according to the latter.52 In the absence of both Esposito and Santiago, one of the knitters,Perez or Rodriguez, would make the call.63 Rodriguez admitted writing a letter advising one individual of anopening. That individual was eventually hired but the record is not clearas to who hired him. However, Montanez, another rank-and-file employ-ee, contacted Morales to advise him of an opening. Morales was laterhired by Esposito. Thus the letter proves nothing.had before from Scher. He was told at the time by Espo-sito that if he were ever going to be absent, he shouldcall in. On one occasion this occurred, Paniagua calledin, spoke to Esposito, and the latter found a replacementfor him. According to Paniagua, Sanchez is in charge ofthe night shift54and Esposito the day shift. WheneverPaniagua was called at home and told to report to workearly, it was always Esposito who called him. Similarly,it was Esposito who told him and other employees toremain to work overtime when a second-shift employeehad called in to say he was going to be late.Rafael Morales testified that he was hired by Esposito.Rodriguez was present at the hiring but only to act asinterpreter. Esposito55would ask Morales questionswhich Rodriguez would put into Spanish then, presum-ably, would translate Morales' answers from Spanish toEnglish. Similarly, Esposito sometimes used Rodriguezas interpreter when communicating with other employ-ees in the day-to-day operations at the plant.Morales testified basically in accordance with Rodri-guez and Paniagua. According to Morales, Esposito seesto it that all machines are operating correctly. WhenEsposito is absent, Santiago, the mechanic, is in charge.He answers the telephone and instructs the employees onhow to correct any problems which might arise in Espo-sito's absence. Esposito assigns overtime to Moraleswhen he works on the day shift and Santiago did sowhen he was on the night shift. He would also ask per-mission from these two to leave early. Morales was toldwhen he was hired that if he were going to be absent orlate he was to call in and advise Esposito.According to Morales, Esposito collects the timecardsand is responsible for computing the number of hourseach employee has worked. In Esposito's absence, if aproblem arises concerning the work, Morales goes toSantiago to solve it. Before Santiago transferred to thefirst shift, Morales would seek aid from Rodriguez inEsposito's absence because he was the oldest employee.Certain other employees would occasionally do likewise.Morales described Rodriguez' duties as the same asPerez', a knitter.Miguel Hernandez testified that on the day shift he re-ceived his instructions from Esposito and on the nightshift from Santiago. Esposito testified that the decisionsre styles and production are dictated from New Jersey.He admitted in his testimony that he would instruct em-ployees with regard to their work but added that the em-ployees, particularly the female employees, might seekthe help of one of the knitters, Rodriguez or someoneelse, to fix a machine. Thus, according to Esposito, if thequality of the goods is not satisfactory, the "girls" (qual-ity control employees) go to Esposito or more often Ro-driguez, presumably to fix or adjust the machine in orderto improve the quality of those goods.The only extended testimony on the supervisory statusof Rodriguez adduced through Respondent's witnessescame from Leonard Edelson. Edelson testified in a self-" If there are any problems on the night shift, Sanchez calls Espositoto advise him and obtain instructions.55 Esposito is an Italian and knows little Spanish.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDserving conclusionary manner that Rodriguez is a super-visor on the day shift and sometimes on the night shift.In particular, according to Edelson, Rodriguez, super-vises Perez, a knitter, who watches seven machines.Company records indicate that Perez is paid $4.40 perhour while Rodriguez is paid only $4.10 per hour. Therecords also indicate that Santiago receives $4.45 andSanchez $4.35 per hour, both more than Rodrigues.Edelson testified that despite the fact that Santiago'swages are higher than those of Rodriguez, Rodriguez isstill Santiago's supervisor. He endeavored to explain thisphenomenon by stating that Santiago is a mechanic. Me-chanics, Edelson testified, are always paid more than su-pervisors.56Other knitters earn $3.80 and $4 per hour. Ifind Edelson's testimony with regard to the wage struc-ture unpersuasive and that the fact that other rank-and-file employees are paid more than Rodriguez is support-ive of the General Counsel's position that Rodriguez is anonsupervisory employee.Edelson testified that the shift foreman on the firstshift, Rodriguez, is responsible for calling people in earlywhen there is a lot of work and that Rodriguez is re-sponsible for having people stay over when second-shiftemployees fail to show up, or when additional workersare needed. Edelson stated that he is also responsible forany problems that might arise when the plant supervisor,Esposito,57is not there and can use independent judg-ment in solving such problems.I find Edelson's testimony concerning Rodriguez' day-to-day duties unreliable. Edelson admitted on the recordthat from the time the petition was filed to the date ofthe hearing, approximately I year, he had spent no morethan 2 days at the plant and admitted further that he hadnot been present to visually observe the work beingdone. His testimony as to what Rodriguez actually doesis therefore almost valueless. There are a large numberof employees who could have been called to testify as toprecisely what they have observed at the plant as far asRodriguez' supervising is concerned. Respondent's repre-"6 Edelson stated that a skilled mechanic or knitter is more difficult tofind than a foreman or supervisor. Therefore supply and demand war-rants paying the former a higher wage than the latter.57 In 249 NLRB 658 the Board determined from a record not beforeme that Esposito is at the plant only 2 days a week. In the record in theinstant case, the subject of how often Esposito is in the plant was notdirectly addressed. However, while Esposito was undergoing examinationwith regard to the reasons why Rodriguez, Gomez, and Diaz were giventhe warnings, the following testimony was adduced through him:Q. How many times did you see him speaking to the employees?A. Well lately, before we called it to his attention, it was aboutevery hour or so.Q. Oh every hour?A. Every hour or two hours. I would say something like that.Q. Every day?A. Every day.Q. This is like nine times a day?A. It could be, yes.Q. For how many days, Mr. Esposito?A. I can't tell you how many days.Thus Esposito claims, in effect, to have been present at the plant everyday in order to witness Rodriguez allegedly talking to Diaz and Gomez.From this testimony and that of other witnesses, I find no basis in theinstant case for concluding that Esposito is at the plant only twice aweek. On the contrary, it would appear from this and the general testi-mony of all witnesses that Esposito is almost always available, exceptSaturdays, to issue the instructions discussed herein.sentative was advised of his right to call such witnesses.He specically declined to do so. Similarly, he was ad-vised of his right to question the General Counsel's wit-nesses through cross-examination if they had already tes-tified on the subject and through direct examination ifthey had not. Respondent conducted very little cross-ex-amination on the subject and declined to make any of theavailable witnesses his own in order to conduct initialdirect examination of them to prove Rodriguez a super-visor. Inasmuch as the only credible testimony in therecord is that of the General Counsel's witnesses, I findthat there is no evidence that Rodriguez is or ever was asupervisor within the meaning of the Act during theperiod relevant to these proceedings.One other matter is of some value in determiningwhether or not Rodriguez was a supervisor. The recordindicates that Rodriguez about September 1977 filed acharge against Respondent with the Wage and Hour Di-vision of the Commonwealth of Puerto Rico Labor De-partment on behalf of Respondent's employees. LeonardEdelson admitted on the record that Respondent's ownerwas "very upset" with Rodriguez filing the charge.Edelson also admitted that Respondent has been billed$26,000 by that agency, a sum which is due as backpayto its employees. It seems patently absurd for Respond-ent to continue to employ Rodriguez under these cir-cumstances if, as Respondent contends, he is a supervisorand member of management. There would be no obliga-tion for an employer to continue to employ an individualin management who deliberately undermines its wellbeing by filing charges against the employer on behalf ofits employees resulting in such a financial loss. But, ifRodriguez was a rank-and-file employee, his actionwould be protected. Thus, it is patently clear that Re-spondent knew full well that, when Rodriguez filed thecharge with the Wage and Hour Division, he was arank-and-file employee, was therefore protected and wasfor that reason kept on the payroll. The only reason thatRespondent wants to have Rodriguez determined to be asupervisor at this point in time is to undermine the elec-tion campaign by relying on his participation therein tooverturn the ultimate results of the campaign. I find thatRodriguez is a rank-and-file employee and that the warn-ing which he received was, like the warnings to Gomezand Diaz, violative of Section 8(a)(l) and (3) of the Act.Paragraphs 6(d) and (f) of the complaint allege thatRespondent on September 18 transferred employeeMiguel Hernandez to the night shift from the day shiftbecause of his union activities. Respondent offers dualdefenses to this allegation. First, it argues that Diaz wastransferred to the day shift and Hernandez to the nightshift because Diaz had more seniority than Hernandez.Secondly, Respondent argues that Diaz was transferredto the day shift and Hernandez to the night shift becauseDiaz was more experienced and was capable of workingtwo warper machines simultaneously while Hernandezcould not. I will consider these two reasons for Hernan-dez' transfer seriatim.With regard to seniority, the record indicates thatDiaz first obtained employment with Respondent in1973. This was before either Rodriguez or Hernandez368 GURABO LACE MILLS, INC.had been hired. But Diaz did not remain with Respond-ent. On the contrary he worked for Respondent on threedifferent occasions, quitting twice. Esposito testified thatDiaz had not quit but had merely taken time off on twooccasions, remaining all the while an employee of Re-spondent. According to Esposito, the time off was occa-sioned by problems at home which sometimes took 2 to3 months58to resolve before Diaz could return to work.Under cross-examination, however, Esposito acknowl-edged that when Diaz left the employ of Respondent thelast time, he went to work for another company. I feelthat Esposito's testimony was incredibly inconsistent onthis matter. Either Esposito knew that Diaz had takenleave of Respondent for a few months to take care ofpersonal matters at home or he knew that Diaz had quithis job, and had sought employment elsewhere. Compa-ny records would certainly have indicated how longDiaz had absented himself from the Company, yet Re-spondent offered none, thus indicating no particular con-cern on Respondent's part for an accurate record. Andthe transcript vividly underscores Esposito's, thereforeRespondent's, total lack of interest in placing before thetrier of fact a consistent story concerning the reasons forDiaz' absence from Respondent's plant.69One can nottell from Esposito's testimony why Diaz left Respond-ent's employ, whether it was temporary, for personalreasons, or permanent, in effect a quit. Thus:Q. Gamaliel Diaz had worked with Gurabo Laceon three different periods, had he not?A. Yes he has. He took some time off of theplant.Q. Q. He quit actually, he didn't take time off,didn't he?A. He took time off. He had a problem home.Q. When was that?A. All three times he was out. He went out twoor three months and then he'd come back ...Q. The last time he left the company he went towork with another company, isn't that correct?A. He left the company for some time off.Q. He was working for another company andyou know that don't you?A. Yes he went to work for another company be-cause I had other people. I had another guy work-ing in his place and I couldn't fire that guy ...Q. In the period [during which] he was notworking for Gurabo Lace before he returned in...1977, he was working in another company andyou know that don't you?A. Probably was working in another place, Idon't keep track.5A At times during his examination by the General Counsel, Espositoappeared confused as to the amount of time Diaz was away between hisstints as an employee of Respondent. At one point he stated that Diazwas never away (out of Respondent's employ) for less than a year. Later,he reiterated that Diaz' absences were for 2 or 3 months. Still later hetestified that the absences were for 4 or 5 months or "something likethat." I can not and do not believe that company records could not haveresolved this issue.s9 Gerald Scher, Respondent's president, gave a sworn statement con-cerning the reason for the switch in shifts between Diaz and Hernandez.His reasons were based solely on seniority and generally paralleled Espo-sito's testimony to that limited extent.Q. So he was not just off taking care of his sickmother or something like that. He was working in-stead of working with your company?A. If he was working with other people he saidhe-he told me he was taking care of his sickmother.Q. You said he was out because he had personalproblems?A. Okay, that's all.Q. Do you know what personal problems he hadthat he couldn't work with Gurabo Lace?A. I don't.Q. Did he ever tell you what the personal prob-lems were?A. No.Q. When he came back for a job the last time atGurabo Lace, you did not want him did you?A. I didn't say that. I said I couldn't take himright now because I had somebody else in his place.Q. Who did you hire in his place?A. I had another guy working in his place. I justcan't throw the guy out and take on Gamaliel Diaz.Q. The guy was already working and he keptworking?A. Right, I said give me some time.Q. So what did you do with him?A. With who?Q. With Gamaliel Diaz? Did you give him anykind of a job the last time he came for a job?A. No. I said give me some time and then aferawhile the guy quit. The guy I had in place [ofDiaz] quit and I got Gamaliel Diaz [back].From this testimony, particularly from the inconsisten-cies contained therein, I find that Esposito can not becredited wherever his testimony is at variance with thatof other witnesses. Moreover, I conclude that when Diazleft the employ of Respondent, he was not considered tobe on leave or still an employee of Respondent tempo-rarily away from the job. He was considered to havequit his employment at Gurabo Lace. Thus, when he at-tempted to get his old job back in 1977, Esposito refusedto terminate the employee previously hired to take Diaz'place as he would have done if Diaz were still consid-ered to be an employee of Respondent temporarily onleave. Rather, Esposito treated Diaz on this occasion asan applicant for employment and refused to hire him.When the other employee quit later in the year, Espositorehired Diaz as, quite obviously, a new part-time em-ployee on the night shift with a starting date of10/20/77.6°The personnel records support this conclu-sion for on Diaz' personnel record it states: "Date started10/20/77," not 1973. Miguel Hernandez' personnelrecord bears the starting date 2/11/76. Historically,therefore, Hernandez had been considered the moresenior employee. This fact is evidenced also by an analy-sis of Respondent's timecards which reflect a general'° Diaz was given full-time employment in May 1978 when a secondwarping machine was purchased. He remained, however, on the nightshift.369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorrelations' between the number assigned to each em-ployee's timecard and the date on which that employeewas hired. Thus, starting with Esposito, the plant man-ager, he was assigned No. I on his card. Nos. 2 through7 were assigned in exact order of hire. From Nos. 8 to15, if exceptions were made for the female employeesand for an employee named Solivan, it would appear asthough, generally speaking, employees with the longesttenure with Respondent had the lowest numbers on theirtimecards. On no occasion, that the record indicates, hadany employee been reassigned a new timecard numberprior to the September 1979 transfer of Gamaliel Diaz tothe day shift and the transfer of Miguel Hernandez to thenight shift other than in that month when Ana Diaz andGamaliel Diaz were moved up one place from No. 13 toNo. 12 and from No. 14 to No. 13, respectively, to fill infor J. Rodriguez who had left the employment of Re-spondent and who had been No. 12. In November, forno apparent reason, Gamaliel Diaz was moved from No.13 to No. 2 passing everyone on the list of employeesexcept Esposito. Why was Diaz given the No. 2 posi-tion? Esposito testified that the numbers assigned to em-ployees' timecards meant nothing, that they were as-signed at random. I find Esposito's testimony withregard to this matter equally as incredible as the rest ofhis testimony. For in this particular instance the chang-ing of G. Diaz' timecard from No. 13 to No. 2 requirednot a single change but a change of almost everyone'stimecard number. If the number assigned to a particularemployee's timecard meant nothing, then why bother?As it finally ended up, the renumbering of the timecardsresulted in 14 employees being assigned timecard num-bers precisely in accordance with their date of hire,62without exception, provided one were to accept Re-spondent's assignment of a 1973 date to Gamaliel Diaz;Solivan's termination;63and Paniagua's new date ofrehire 9/78. The question of why Respondent shouldsuddenly decide to place all of its employees in a strictlynumerical sequence in accordance with seniority at thisparticular time is open to conjecture. However, it wouldappear, absent any other logical explanation, that Re-spondent hoped to legitimize its decision to transfer Ga-maliel Diaz to the day shift at the expense of MiguelHernandez who was transferred to the night shift, and tofurther reward Gamaliel Diaz by making him numbertwo in seniority, over and above every other employeewith the exception of Plant Manager Joseph Esposito. Itis apparent that, until the advent of the union campaign,the election and the postelection questions of the objec-tion and challenge to Octavio Rodriguez' status and hisrole in the campaign, Respondent regarded GamalielDiaz as a fairly new employee, hired as of 10/20/77. As' There are a few aberrations in this general correlation which are notaccounted for by testimony or documentation in the record. It may bethat rather than move every employee up one number when an individu-al quit his job, Esposito, who was in charge of this bookkeeping duty,simply assigned the newly vacated number to the newly hired individual.62 As of may 1980.63 Prior to May 1980. The record is silent as to why Solivan quit orwas terminated but just prior to his leaving Respondent's employ histimecard number was changed from No. 10 in May, July, and September1979 to No. 13 in November 1979. This apparent loss of seniority may ormay not have had something to do with his departure.events unraveled during the critical period June throughOctober 1979, Respondent found reason to reconsider itsprevious position with regard to Gamaliel Diaz' employ-ment status. The reason for Respondent's redetermina-tion of Diaz' seniority status will be discussed infra. Suf-fice it to say, that by all the evidence, both testimonialand documentary, when Scher advised Hernandez onSeptember 18, 1979, that he was being transferred to thenight shift and Gamaliel Diaz was being transferred tothe day shift because Diaz had been with the Companylonger, the reason given to Hernandez was false for it ispatently clear that until Respondent determined toswitch the shifts of the two employees involved, Re-spondent never considered Diaz to have seniority overHernandez. The seniority argument proffered by Re-spondent to Hernandez on September 18 and later to theBoard was fiction, pretextually used to support its deci-sion clearly made for reasons not revealed at the time toHernandez. The fact that Respondent should choose tooffer such a patently transparent, pretextual reason forthe change in shifts is clear evidence of an ulteriormotive.Esposito testified that the second reason why Diaz wastransferred to the day shift and Hernandez was trans-ferred to the night shift was that Diaz was capable ofrunning both warping machines simultaneously whileHernandez was not. At the outset it should be noted thatthis reason was never mentioned to Hernandez when hewas informed of his forced transfer to the night shift.Similarly, this reason was never mentioned by Scher inhis affidavit dated October 22, 1979, given to the Nation-al Labor Relations Board agent investigating this case.On the contrary Scher told the investigator only that thetransfers were the result of Diaz being the senior em-ployee of the two. Clearly, there is here a belated shift indefenses warranting the conclusion that the secondreason given was merely an afterthought concocted forpurposes of the hearing and warranting the inferencethat the true reasons for the transfers were based onsomething other than the reasons proffered by Respond-ent, inferentially violative.Aside from the above-discussed inferences there isavailable evidence in the testimony, or lack thereof, towarrant the conclusion that this second defense of Re-spondent concerning the transfers of Diaz and Hernan-dez is without merit. First of all it was generally conced-ed that the first shift is preferable to the second as far asthe employees are concerned. Both Diaz and Hernandezpreferred the day shift. Since the second reason offeredby Respondent for the transfer of Diaz to the first shiftconcerned Diaz' ability to run two warping machines si-multaneously, why was Diaz not called to testify to de-scribe his alleged expertise. He would certainly be themost knowledgeable employee with regard to the subjectand the most self-interested since it is his position on thefirst shift that is at stake. Failure of Respondent to callDiaz under these circumstances, without explanation, jus-tifies the inference that, if he were called, he could nothonestly support Respondent's contention.Respondent relied primarily on the testimony of Espo-sito with regard to its contention that Diaz is a better370 GURABO LACE MILLS, INC.warper than Hernandez and can operate both warpirigmachines simultaneously. Thus, Esposito testified thatboth he and Scher together decided to transfer Diaz tothe day shift because "we needed Mr. Gamaliel Diaz be-cause he had more experience and we've got morechange-overs on the machines." Diaz was, according toEsposito, better at making changeovers on the warpingmachine and for this reason he was needed on the dayshift. Though Scher was supposed to have made the de-cision, along with Esposito, to transfer Diaz for thesereasons, Scher made no mention of Diaz' experience orhis expertise at making changeovers though he dedicatedalmost a full page of his affidavit to the subject of whyDiaz was transferred.Esposito testified on the subject more fully elsewhere:We put Johnny [Diaz]64 on the first shift. ..be-cause he knows more about machines and ...be-cause I can depend on him. He comes when I needhim and he runs two [warper] machines.... Sohe's a better warper than Miguel, because he canrun two machines at the same time and that makesit better for me because we can produce more.Esposito testified further that, if Hernandez were torun only one machine on the first shift instead of Diazrunning two machines, "Maybe we would have to stopor shut off the knitting machines because ...if one[warping] machine runs, it doesn't produce enough tokeep those 18 [knitting] machines running.Again, I find Esposito's testimony lacking in credibil-ity. Once again it should be noted that Scher did notmention in his affidavit any of these reasons for transfer-ring Diaz. Moreover, Esposito's statement that he putDiaz on the first shift because he could "depend on him"is truly strange in light of the fact that Diaz quit Re-spondent's employ on three separate occasions and that,the last time Diaz tried to return, Esposito did not wantto take him back at all. For these reasons and others dis-cussed, infra, I do not credit Esposito's testimony as tothe reasons for Respondent's decision to transfer Diaz.Leonard Edelson also testified on behalf of Respond-ent with regard to this matter as follows:I would like to state that I have spoken to JoeEsposito and he has advised me that he needsJohnny [Diaz] on the first shift to work two warp-ers because Miguel says he can not.... Miguelsays he can not work two warpers. The two warp-ers must be worked on the first shift because thegirls65are on the first shift and they help with thechanges that take place on the creel.Thus, though Edelson testified that Miguel Hernandezhad been asked by Esposito to work two warping ma-chines and Hernandez had stated to Esposito that he·4 Gamaliel Diaz, for some unexplained reason, is also known asJohnny Colon, and is referred to in the record frequently by that name.6' Isdoria Gomez and Ana Diaz, the female employees to whom Edel-son was referring, were not called to testify. Edelson, as noted above,only visited the plant on two occasions between the time the petition wasfiled and the date of the hearing. His information concerning the workperformed by Gomez and Ana Diaz is clearly second hand and I do notrely on it.could not do so, and that this information was passed onto Edelson, when Edelson sought corroboration on thispoint from Esposito, the following testimony was ad-duced:Q. (By Edelson): Have you asked Miguel if hewill watch two warping machines? .... In otherwords, Joe, did you ever ask Miguel if he wouldwork two [warping] machines?A. (By Esposito): No, I didn't.Clearly, Edelson and Esposito had not comparednotes. On the basis of the contradictory testimony ofEdelson and Esposito, I find Respondent's position withregard to this defense unworthy of belief. More particu-larly, I find that Respondent never bothered to ask Her-nandez whether he could or would work two warpingmachines simultaneously, a step which, under ordinarycircumstances, would have been taken before transfer-ring him to the night shift and transferring Diaz to theday shift since there is no indication in the record thatDiaz had ever operated both warpers simultaneously inthe past. The assumption that Diaz could operate twowrapers simultaneously but that Hernandez could notwould have been just that-an assumption, hardlyenough to warrant the transfer of both employees with-out the slightest investigation into the matter. Of course,Esposito testified that Diaz was the more experienced ofthe two but if this bald assertion were to be taken at facevalue, why then was Hernandez receiving a higher wagethan Diaz. It is axiomatic that there is a positive correla-tion between performance and pay. I consider the testi-mony of Respondent's own witnesses on the subject in-credible on its face.But there was other testimony on the subject of Diaz'expertise or lack thereof and on his ability or lack ofability to work two warping machines simultaneously.Thus, Hernandez testified that since he first began work-ing on the night shift on September 24, 1979, it has beenhis practice to report early, before the 3 p.m. startingtime, and even earlier on Thursdays, payday, in order topick up his check. He stated that on no occasion had beever seen Diaz operate both warpers at the same time.Rather, he had seen him work on just one machine at atime, just as he himself had done. Hernandez testifiedcredibly that an employee could watch two warpers atthe same time but that doing so would cause too manyproblems since the threads break too often and, if themachines continue to run, which they frequently do be-cause the automatic stop does not always work, a largehole can be created in the goods. In the absence of anytestimony from any of Respondent's employees that heor she witnessed Diaz operate the two warper machinessimultaneously; in light of Diaz' failure to testify on thissubject; on the basis of Hernandez' credible testimony onthe subject; because Esposito admitted that he neverasked Hernandez if he would operate both warpers atonce; and for the other reasons enumerated above, I con-clude that Respondent's second, like its first, allegedreason for transferring Diaz to the day shift and Hernan-dez to the night shift, namely, because of Diaz' ability torun two warping machines at one time, is purely fictional371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the true reason for the double transfer lies else-where.The General Counsel alleges that the transfer of Her-nandez to the less desirable night shift was in retaliationfor his union activity and contends that this can be justlyfound because Hernandez was, in fact, active on behalfof the Union, because of the timing of the act of transferand because the reasons set forth by Respondent formaking the transfer are so patently pretextual. In myopinion, the General Counsel's argument is sound as faras it goes. For Hernandez had in fact signed a union cardgiven to him by Rodriguez and I would find companyknowledge as I had with Rodriguez and Paniagua, notonly on the basis of the small-plant theory but also onthe basis of Esposito's admission to Hernandez that "theboss had a list of names of the people who were going tovote for the union" and would layoff or suspend themafter the election. I would also find that the timing of thetransfer, the announcement of the same occurring as itdid on September 18, the very day Rodriguez, Gomez,and Ana Diaz received their violative discharge warn-ings, is evidentiary of discriminatory motivation in thatthe transfer appears more likely to be a part of a patternof discrimination aimed at all union sympathizers. Theonly question left unanswered by the General Counsel'stheory is, why would Respondent punish Hernandez forsigning a union card by discriminatorily assigning him tothe less desirable night shift while at the same time re-warding Diaz, another union card signer,"" by assigninghim to the preferred day shift? Well, the answer is not allthat difficult to provide. As noted earlier in this decision,Paniagua did the organizing of the night shift obtainingthe signatures of Solivan and Diaz on union authoriza-tion cards. Although Esposito initially denied talking toDiaz about the Union, he ultimately admitted that he hada conversation with Diaz at the warper where Diaz wasworking before the election and that Diaz told him thatPaniagua had forged his (Diaz') name to a union authori-zation card. Although Esposito testified that this was allthat Diaz told him concerning union activities among theemployees, I find it patently incredible that the entireconversation started and ended with this statement. It isquite apparent that Diaz, by informing Esposito aboutPaniagua's union organizing activity, while denying hisown complicity therein, allied himself with Respondent'scause; namely, that of undermining the union campaign.It is quite apparent that Respondent had much to gain bytransferring its informant to the day shift. First, thetransfer was a reward for Diaz for informing Respondentof the union activities of its employees, Paniagua in par-ticular, and possibly others. The information obtainedfrom Diaz was acted upon the day after the electionwhen Paniagua was unceremoniously laid off. Second,the removal of Hernandez from the first shift furtheredRespondent's plan to separate Rodriguez from the otheremployees who might ally themselves with his and theUnion's cause, a plan manifested quite clearly the veryday of the announced transfer through the issuance ofthe three warning letters which threatened Isdoria'6 The card of Gamaliel Diaz Hernandez, otherwise referred through-out this decision as Diaz, was offered into evidence during the hearingand is part of the record.Gomez and Ana Diaz with discharge for talking withRodriguez. Third, the assignment of Diaz to Rodriguez'shift placed among the employees whom Respondentsuspected of continued union activity and/or preparationof the Charging Party's case in the forthcoming repre-sentation case hearing, an informant upon whom it couldrely to obtain further information as to their activity. Ifind Respondent's removal of Hernandez for these un-lawful purposes violative of Section 8(a)(1) and (3) of theAct.Paragraph 5(e) alleges that on September 18, 1979,Gerald Scher warned and directed an employee to re-frain from giving any assistance or support to the Unionand threatened said employee with discharge and otherreprisals if he continued to give any assistance and sup-port to the Union. The record clearly shows that on thecited date Scher told Rodriguez that, if Esposito caughthim talking to the employees, he was authorized byScher to fire him immediately. Since I have found thatthe warnings issued on that date, covering the same sub-ject matter as Scher's statement, were designed to inter-fere with the Section 7 rights of Respondent's employ-ees, I find that Scher's statement was likewise designedto obtain the same unlawful end. My reasons for so de-ciding are the same with regard to both findings. Re-spondent did, as alleged, violate Section 8(a)(l) withregard to Scher's September 18 oral warning to Rodri-guez.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with its operations described above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take appropriate and affirma-tive action designed to effectuate the policies of the Act.In particular, as I have found that employee Paniaguawas discriminatorily laid off and when reinstated wasgiven less employment than he previously had receivedand with less employment than he normally would havereceived, I shall recommend that Respondent be requiredto offer him full and immediate reinstatement and thatRespondent be required to reimburse him both for lostwages due to the layoff and lost wages due to the de-crease in hours worked,67with backpay and interestthereon to be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).6861 The record indicates that as of the date of the hearing Paniaguamay have been reinstated to his previous position and former hours.68 See, generally, Isis Plumbing & Heating Ca, 138 NLRB 716 (1962).372 GURABO LACE MILLS, INC.I shall also recommend that Respondent be required toreinstate Miguel Hernandez to the day shift and toremove from the personnel files of Ana Diaz, IsdoriaGomez, and Octavio Rodriguez the warning noticesissued to them on September 18, 1979.CONCLUSIONS OF LAW1. Gurabo Lace Mills, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Union General de Trabajadores de Puerto Rico is alabor organization within the meaning of Section 2(5) ofthe Act.3. By threatening an employee with discharge of em-ployees who voted for the Union, creating the impres-sion that union activities of employees were under sur-veillance, and warning and directing an employee to re-frain from giving assistance and support to the Unionand threatening said employee with discharge for sodoing, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(aX1) of the Act.4. By laying off employee Jesus Paniagua because ofhis union activities, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.5. By reducing the hours of employment normallymade available to Jesus Paniagua following his reinstate-ment, because of his union activity, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(aXl) and (3) of the Act.6. By transferring its employee Miguel Hernandez to aless desirable shift because of his union activities, Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.7. By issuing final written warnings to employees AnaDiaz, Isdoria Gomez, and Octavio Rodriguez, in orderto prevent them from participating in union activities orsuspected union activities, Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.8. The aforesaid unfair labor practices are unfair leborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case and pursuant toSection 10(c) of the Act, I hereby issue the following re-commeded:ORDER69The Respondent, Gurabo Lace Mills, Inc., Gurabo,Puerto Rico, its officers, agents, successors, and assigns,shall:69 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.i. Cease and desist from discouraging membership inactivities on behalf of or sympathies toward Union Gen-eral de Trabajadores de Puerto Rico, or any other labororganization by:(a) Threatening employees with discharge for votingfor the Union.(b) Creating the impression that union activities of em-ployees are under surveillance.(c) Warning and directing employees to refrain fromgiving assistance and support to the Union and threaten-ing said employees with discharge for so doing.(d) Laying off employees because of their union activi-ties.(e) Reducing the hours of employment of employeesbecause of their union activities.(f) Transferring employees to less desirable shifts be-cause of their union activities.(g) Issuing final written warnings in order to preventemployees from participating in union activities or sus-pected union activities.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to Jesus Paniagua immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges, and make him whole for any loss of pay he mayhave suffered as a result of his layoff, in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Restore to Jesus Paniagua the hours of employ-ment normally made available to him prior to his dis-criminatory layoff and make him whole for any loss ofpay he may have suffered as a result of the reduction inhis hours following his reinstatement, in the manner setforth in the section of this decision entitled "TheRemedy."(c) Transfer Miquel Hernandez to the first (day) shift.(d) Remove from the personnel files of Ana Diaz, Is-doria Gomez, and Octavio Rodriguez the warning no-tices issued to them on September 18, 1979.(e) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary or useful in complying with the terms of thisOrder.(f) Post at its plant in Gurabo, Puerto Rico, copies ofthe attached notice marked "Appendix."70Copies of saidnotice, on forms provided by the Regional Director forRegion 24, shall, after being duly signed by Respondent,be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallTO In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(g) Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.374